Exhibit 3.1 RESTATED ARTICLES OF INCORPORATION Alto Group Holdings, Inc., a corporation organized and existing under the laws of the State of Nevada, hereby certifies as follows: 1.The original Articles of Incorporation of the corporation were filed with the Secretary of State of Nevada on September 24, 2007. 2.Pursuant to Chapter 78, Title 7 of Nevada Revised Statutes, these Restated Articles of Incorporation restate in its entirety and integrate and further amend the provisions of the Articles of Incorporation of this corporation. 3.The Certificates of Designation to the Articles of Incorporation filed with the Secretary of State of Nevada on May 5, 2010 and October 19, 2010 shall remain unchanged and unaffected by the restatement of the Articles of Incorporation of this corporation. 4.The text of the Restated Articles of Incorporation as heretofore restated in its entirety is hereby restated and further amended to read as follows: ARTICLES OF INCORPORATION OF ALTO GROUP HOLDINGS, INC. ARTICLE I.NAME The name of the corporation is ALTO GROUP HOLDINGS, INC. (the “Corporation”). ARTICLE II.REGISTERED OFFICE The name and address of the Corporation’s registered office in the State of Nevada is National Registered Agents, Inc. of NV, 1000 East William Street, Suite 204, Carson City, Nevada 89701. ARTICLE III.PURPOSE The purpose or purposes of the corporation is to engage in any lawful act or activity for which corporations may be organized under Nevada Law. ARTICLE IV. CAPITAL STOCK The Corporation is authorized to issue two classes of shares to be designated, respectively, "Preferred Stock" and "Common Stock."The number of shares of Preferred Stock authorized to be issued is One Hundred Million (100,000,000).The number of shares of Common Stock authorized to be issued is Two Hundred Million (200,000,000).The Preferred Stock and the Common Stock shall each have a par value of $0.00001 per share. (A)Provisions Relating to the Common Stock. 1 (1)Each holder of Common Stock is entitled to one vote for each share of Common Stock standing in such holder's name on the records of the Corporation on each matters submitted to a vote of the stockholders, except as otherwise required by law. (B)Provisions Relating to the Preferred Stock.The Board of Directors (the "Board") is authorized, subject to limitations prescribed by law and the provisions of this article IV, to provide for the issuance of the shares of Preferred Stock in one or more series, and by filing a certificate pursuant to the applicable law of the State of Nevada, to establish from time to time the number of shares to be included in each such series, and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof.The authority of the Board with respect to each series shall include, but not be limited to, determination of the following: (1)The number of shares constituting that series and distinctive designation of that series; (2)The dividend rate on the shares of that series, whether dividends shall be cumulative, and, if so, from which dates or dates, and the relative rights of priority, if any, of payment of dividends on shares of that series; (3)Whether that series shall have voting rights, in addition to the voting rights provided by law, and, if so, the terms of such voting rights; (4)Whether that series shall have conversion privileges, and, if so, the terms and conditions of such conversion, including provision for adjustment of the conversion rate in such events as the Board shall determine; (5)Whether or not the shares of that series shall be redeemable, and, if so, the terms and conditions of such redemption, including the date or dates upon or after which they shall be redeemable, and the amount per share payable in case of redemption, which amount may vary under different conditions and at different redemption dates; (6)Whether that series shall have a sinking fund for the redemption or purchase of shares of that series, and, if so, the terms and amount of such sinking fund; (7)The rights of the shares of that series in the event of voluntary or involuntary liquidation, dissolution or winding up of the corporation, and the relative rights of priority, if any, of payment of share of that series; (8)Any other relative or participation rights, preferences and limitations of that series; (9)If no shares of any series of Preferred Stock are outstanding, the elimination of the designation, powers, preferences, and right of such shares, in which event such shares shall return to their status as authorized but undesignated Preferred Stock. 2 ARTICLE V. BOARD OF DIRECTORS (a)Number.The number of directors constituting the entire Board shall be as fixed from time to time by vote of a majority of the entire Board, provided, however, that the number of directors shall not be reduced so as to shorten the term of any director at the time in office. (b)Vacancies. Vacancies on the Board shall be filled by the affirmative vote of the majority of the remaining directors, though less than a quorum of the Board, or by election at an annual meeting or at a special meeting of the stockholders called for that purpose. (c)Election.The election of directors need not be by written ballot. ARTICLE VI. BYLAWS In furtherance and not in limitation of the powers conferred by statute, the Board is expressly authorized to make, alter, amend or repeal the Bylaws of the Corporation. ARTICLE VII. ACQUISITION OF CONTROLLING INTEREST The Corporation elects not to be governed by NRS 78.378 to 78.3793, inclusive. ARTICLE VIII. COMBINATIONS WITH INTERESTED STOCKHOLDERS The Corporation elects not to be governed by NRS 78.411 to 78.444, inclusive. ARTICLE IX. INDEMNIFICATION (a)Right to Indemnification. The Corporation will indemnify to the fullest extent permitted by law any person (the “Indemnitee”) made or threatened to be made a party to any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative (whether or not by or in the right of the Corporation) by reason of the fact that he or she is or was a director of the Corporation or is or was serving as a director, officer, employee or agent of another entity at the request of the Corporation or any predecessor of the Corporation against judgments, fines, penalties, excise taxes, amounts paid in settlement and costs, charges and expenses (including attorneys’ fees and disbursements) that he or she incurs in connection with such action or proceeding. (b)Inurement. The right to indemnification will inure whether or not the claim asserted is based on matters that predate the adoption of this Article IX, will continue as to an Indemnitee who has ceased to hold the position by virtue of which he or she was entitled to indemnification, and will inure to the benefit of his or her heirs and personal representatives. (c)Non-exclusivity of Rights. The right to indemnification and to the advancement of expenses conferred by this Article IX are not exclusive of any other rights that an Indemnitee 3 (d)may have or acquire under any statue, bylaw, agreement, vote of stockholders or disinterested directors, the Articles of Incorporation or otherwise. (e)Other Sources. The Corporation’s obligation, if any, to indemnify or to advance expenses to any Indemnitee who was or is serving at the request as a director, officer employee or agent of another corporation, partnership, joint venture, trust, enterprise or other entity will be reduced by any amount such Indemnitee may collect as indemnification or advancement or expenses from such other entity. (f)Advancement of Expenses. The Corporation will, from time to time, reimburse or advance to any Indemnitee the funds necessary for payment of expenses, including attorneys’ fees and disbursements, incurred in connection with defending any proceeding from which he or she is indemnified by the Corporation, in advance of the final disposition of such proceeding; provided that the Corporation has received the undertaking of such director or officer to repay any such amount so advanced if it is ultimately determined by a final and unappealable judicial decision that the director or officer is not entitled to be indemnified for such expenses. ARTICLE X. LIABILITY No director of the Corporation shall be personally liable to the Corporation or its stockholders for or with respect to any acts or omissions in the performance of his or her duties as a director of the Corporation.Any amendment or repeal of this Article X will not eliminate or reduce the affect of any right or protection of a director of the Corporation existing immediately prior to such amendment or repeal. ARTICLE XI. STOCKHOLDER MEETINGS Meetings of stockholders may be held within or without the State of Nevada as the Bylaws may provide.The books of the Corporation may be kept outside the State of Nevada at such place or places as may be designated from time to time by the Board or in the Bylaws of the Corporation. ARTICLE XII. AMENDMENT OF ARTICLES OF INCORPORATION The Corporation reserves the right to amend, alter, change or repeal any provision contained in these Articles of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred upon stockholders herein are granted subject to this reservation. 4 I, THE UNDERSIGNED, being the Secretary of Alto Group Holdings, Inc. pursuant to Chapter 78, Article 7 of Nevada Revised Statutes, hereby declare and certify, under penalties of perjury, that this is my act and deed and the facts herein stated are true, and accordingly have hereunto set my hand this 19th day of October, 2010. /s/ Mark Klok 5
